Title: To George Washington from Abraham Bancker, 9 September 1780
From: Bancker, Abraham
To: Washington, George


                        
                            Saturday Evening 9th September 1780.
                        
                        
                            Nothing material has Since happened but what  his Flat in a direction with the Point of  is come in Order to procure Wood as it is here reported. 50 Cords are to be Sent on board then  a Path to the West Indies, little Time
                            will give us a Clear Idea of their intentions—A Frigate of 36 Guns up  to New
                            York this Afternoon acommpanied by a kind of  I Suppose was her  Cannon on her approach  made Such Resistance against  to reduce the Block House on the North River  is going to  Post at Bergen
                             going Wood-cutting & are going to  Securely—Four Small Vessels
                                 this Evening  Person purposely that the Acct
                            might 
                            appointed Place by  a good deal of Fatigue, with 
                            when I had reached the End of my  to take Care of my Papers as  absolutely refused to concern himself  my mind From
                            Such  I immediately consumed what I had  at the Same Time told me that
                            he had  that a Person  has given  concerning
                            Some of our  consequence of which Some People from the West 
                        
                            
                                
                                    illegible on film
                            
                        
                    